DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 17 May 2021 containing remarks and amendments to the claims.
Claims 1-17 are pending, with claims 18-21 withdrawn from consideration.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel non-elected claims 18-21.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for upgrading heavy hydrocarbons, the method comprising the steps of: introducing a heavy hydrocarbon feed and a non-saline water feed to a first stage reactor, wherein the heavy hydrocarbon feed comprises the heavy hydrocarbons, wherein the first stage reactor is operated at a pressure equal to or greater than 22.06 MPa and a temperature equal to or greater than 373.9 deg. C to produce an effluent stream, wherein the effluent stream comprises a product from the first stage reactor; combining the effluent stream and a saline water feed to produce a feed stream, wherein the saline water feed comprises an alkali or alkaline earth metal compound, wherein the volume ratio of the saline water feed to the non-saline water feed is between 0.05 and 1, wherein the first stage reactor increases miscibility of the heavy hydrocarbons in the non- saline water, such that the heavy hydrocarbons have increased miscibility in the effluent stream; and introducing the feed stream to a second stage reactor, wherein the product stream comprises upgraded hydrocarbons, as claimed in claim 1, wherein the second stage reactor is operated at a pressure equal to or greater than 22.06 MPa and a temperature less than that of the first stage reactor but equal to or greater than 373.9 deg. C to produce a product stream, wherein conversion reactions and desulfurization reactions take place in the second stage reactor, wherein the increased miscibility of the heavy hydrocarbons increases interaction between the alkali or alkaline earth metal compound in the saline water feed in the second stage reactor, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0315600 – Choi (relied upon in the previous Non-Final) teaches supercritical water upgrading of hydrocarbons in a first reactor followed by treatment with alkaline solution in a second reactor to remove sulfur compounds.  Choi does not explicitly disclose the second reactor operated at a pressure of equal to or greater than 22.06 MPa and a temperature of equal to or greater than 373.9 deg C, wherein the first stage conditions increases miscibility of the heavy hydrocarbons, thus increasing the interaction between the alkali or alkaline earth metal compound in the saline water feed in the second stage reactor.
US 2006/0011511 – Hokari (relied upon in the previous non final) teaches supercritical water upgrading of hydrocarbons with alkaline solution.  Hokari does not disclose a first stage operated with 
US 2013/0206645 – Yarbro teaches upgrading hydrocarbons with supercritical water and NaOH, KOH, or Ca hydroxide [0013-0014].  Yarbro does not disclose two separate zones, one using non-saline water and a second with saline water, and the second zone operating at lower temperatures than the first, wherein the first stage conditions increases miscibility of the heavy hydrocarbons, thus increasing the interaction between the alkali or alkaline earth metal compound in the saline water feed in the second stage reactor..
US 2012/0181217 – Choi teaches supercritical water upgrading of hydrocarbons in a first stage, followed by a reduction of temperature and treatment in a second reactor with a solid adsorptive catalyst [0012-0015].  Choi does not disclose a saline water feed to the second zone, wherein the volume ratio of the saline water feed to the non-saline water feed is between 0.05 and 1.
US 2012/0061294 – Choi teaches supercritical water upgrading of hydrocarbons in a first stage, followed by reduction of temperature and treatment in a second stage with a solid water resistant catalyst [0025-0031].  Choi does not disclose a saline water feed to the second zone, wherein the volume ratio of the saline water feed to the non-saline water feed is between 0.05 and 1.
US 2012/0166821 – Choi teaches supercritical water upgrading of heavy hydrocarbons in the absence of catalyst in a first reactor and a second reactor, the second reactor operated at lower temperatures than the first reactor [0035], [0042].  Choi does not disclose saline water feed to the second zone, wherein the volume ratio of the saline water feed to the non-saline water feed is between 0.05 and 1.
US 2008/0099374 – Choi teaches two stages of supercritical water upgrading of hydrocarbons in the absence of catalyst or other promoters, with quench in between [0040], [0061]. Choi does not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771